PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/758,407
Filing Date: 24 Apr 2018
Appellant(s): D. Swarovski KG



__________________
Robert L. Showalter
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/20/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/25/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Argument 6(I)A “gemstone is made of glass or plastic”:
Examiner notes that the prior art of Mossberg and Sosuke utilize glass, and therefore meet appellant’s intended definition of “gemstone”.  Appellant does not argue that Mossberg and Sosuke lack the use of “glass or plastic”; appellant is only arguing that the term “gemstone” as defined in claim 2 is definite.  Examiner contends that claim 2 is NOT definite.  
Appellant argues “ ‘gemstone’, ‘rhinestone’, ‘crystal’, etc. are often used interchangeably”.  Examiner agrees; Examiner notes that this means these different materials are usable for the same aesthetic function within jewelry.  This does not mean that “gemstone” may be defined by “rhinestone” or “crystal”, just as appellant may not define “gemstone is made of glass or plastic”.  Appellant asserts to use the definition of “gemstone” by CollinsDictionary.com, which states “jewel or stone used in jewelry”.  Examiner notes that “glass or plastic” are neither jewels, nor stones, and therefore claim 2 is indefinite to appellant’s own asserted definition.  Examiner is not persuaded that claim 2 is definite.
Appellant argues that neither Mossberg nor Murray disclose a definition of “gemstone”.  Examiner notes that this is irrelevant, since Mossberg teaches the use of glass, which is appellant’s narrowest definition of “gemstone”, and Murray modifies Mossberg for the manner of setting.   Appellant argues that they may redefine the “customary meaning of a term” based on MPEP 2111.01 (III) “by a variety of sources”, however appellant has only provided one source to support appellant’s definition that gemstone “is made of glass or plastic”.  Examiner is not persuaded that claim 2 is definite.
Argument 6(I)B “wavelength selective coating…[is] configured to reflect a first light fraction….and to transmit a second light fraction”:
Appellant states “metal and metal oxide coatings as optical filters are well known”.  Examiner reminds appellant that the claim states “planar wavelength-selective layer comprising a wavelength-selective coating or a wavelength-selective film”.  Therefore, “optical filters” are not claimed, nor disclosed in the specification.  Appellant also seems to argue that “examples of metal and metal oxide coatings as optical filters” are “metallic ND filters” and “Stabilife® optical filters”.  Again, examiner notes that appellant does not claim the use of a “filter”, and does not disclose the use of a “metal filter”.  Appellant claims the use of a “wavelength-selective coating” as a place holder for the definition of these coatings in appellant’s specification, starting on page 12.  Appellant discloses “metal and/or metal compound” “which are applied to the gemstones or the color-changeable seating surface by one of the common coating methods”.  Appellant does NOT disclose that the coating is in fact a filter made of metal; appellant’s broadest definition of “wavelength-selecting coating” includes a metal and/or metal compound applied using common coating methods.  Appellant’s broadest definition reads on a mirror, and appellant does not argue that light can go through a mirror.  Examiner is not persuaded that a “wavelength selective coating…[is] configured to reflect a first light fraction….and to transmit a second light fraction”.  
Argument 6(I)C “arranged to absorb and/or reflect”:
Appellant argues “one skilled in the art would clearly understand that dark colors absorb light and non-dark colors…reflect white”.  First, the standard is “one of ordinary skill in the art”, see MPEP 2141.03.  Second, whether dark surfaces absorb light and light surfaces reflect light is not at issue.  The reason this phrase is indefinite is because “arranged to absorb and/or reflect” does not definitely further limit the “color changeable seating surface”.  Appellant seems to argue that the “color changeable seating surface” can display two colors.  If this is the case, examiner contends that the prior art discloses a color changeable seating surface that can display two colors.
Argument 6(II)A Mossberg in view of Murray:
Appellant’s claims 1 and 16 define the “wavelength-selective layer” must be either a coating or film, and appellant’s specification states “these optical films are Bragg mirrors”… and “preferred films…are sold…under the name Radiant Color Film CM 500” (both materials are disclosed as films in appellant’s specification page 11).  Examiner has shown that (a) Mossberg discloses “multilayer diffractive structure 1907” is Bragg mirrors (page 11 of the final rejection 2/25/2022) (b) if appellant successfully argues that Mossberg does not disclose Bragg mirrors, examiner contends Mossberg suggests the use of Bragg mirrors (page 12 of the final rejection 2/25/2022), and (c) It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the 3M material in place of the “multilayer diffractive structure 1907” (page 13 of the final rejection 2/25/2022).  Examiner has presented a 103 rejection using Mossberg in view of Murray for rejections (a) and (b), and optionally in view of 3M for rejection (c).  
Examiner notes that appellant is not claiming the use of Bragg mirrors/reflectors, or the 3M material, but claims a structure capable of “configured to reflect a first light fraction having a first wavelength range through the transparent gemstone and to transmit a second light fraction having a second wavelength range”.  Appellant has disclosed that Bragg mirrors/reflectors and the 3M material are both capable of performing this function; examiner has found these materials within the prior art.  
Appellant argues the “multilayer diffractive structure 1907” is NOT a Bragg reflector.  Mossberg column 8, line 22 states “such partial writing of diffractive contours is described in ‘effective grayscale in lithographically scribed planar holographic Bragg reflectors’”.  Mossberg also states “diffraction grating that in this example has diffractive contours” (column 20, lines 11-12) and that “gratings that operate in both reflection and transmission” (column 22, line 53).  Therefore, examiner contends that the diffractive structure 1907 is a grating with contours; Mossberg describes gratings as Bragg reflectors, and therefore perform the function of both reflection and transmission as disclosed by appellant.  Appellant asserts diffractive structure 1907 is NOT a Bragg reflector for the following reasons:
-Appellant argues “A Bragg reflector consists of thin alternating layers of different optical materials” (page 15 of brief 7/20/2022).  Mossberg states “multilayer” diffractive structure, which “can comprise an array of differing gratings” (column 17, lines 41-45).  
-Appellant argues diffractive grating and Bragg reflectors have different functions (page 15 of brief 7/20/2022); examiner notes that these functions are not cited from any source.  Therefore, examiner notes that these are appellant’s opinion about the functions of diffractive gratings and Bragg reflectors.  
-Appellant asserts there are different structures to Bragg reflector and diffraction gratings (page 16 of brief 7/20/2022); Mossberg discloses “multilayer diffractive structure”, meeting the layers shown in the figure on the left of brief page 16.  Further, Mossberg discloses “multiple refractive transitions directing illuminating light onto the diffractive structure 1903” (column 17, lines 59-62), which refracts light at multiple points, in the manner of the arrows like the light on the left side of brief page 16.
-Appellant argues “diffraction grating of Mossberg does not function to reflect and transmit light” (page 16 of brief 7/20/2022).  Examiner notes that this is incorrect.  Mossberg explicitly states “gratings that operate in both reflection AND transmission” (column 22, lines 50-55).  
-Appellant compares a transmission grating to a reflective grating on page 17, asserting that gratings can only perform transmission or reflection.  Appellant does not address that the light going into the grating in “transmission” comes from the left side of the material, and the light going into the grating in “reflection” comes from the right side of the material.  Examiner therefore contends that a grating is BOTH transmissive AND reflective, because the location of the light source determines which function occurs, and is not otherwise affected by structure or material.  
-Appellant argues that Mossberg is defective in supporting “both reflection AND transmission” (page 17 of brief 7/20/2022).  Examiner notes that appellant does not give sufficient detail about Bragg reflectors to perform the function either, however appellant merely asserts that Bragg reflectors are an embodiment of the wavelength-selective film that performs the function of reflection and transmission.  Examiner notes that Mossberg has described the structure that appellant asserts Bragg reflectors must have, while appellant himself does not claim Bragg reflectors, nor disclose Bragg reflectors in the detail included in the brief 7/20/2022.  Therefore, since Mossberg’s “gratings” meet the structure appellant asserts a Bragg reflector has, examiner contends that the “multilayer diffraction structure 1907” is a Bragg reflector, AND performs the functions as claimed.  
-Appellant asserts the Mossberg statement “gratings that operate in both reflection AND transmission” (column 22, lines 50-55) does not apply to only portions of light based on wavelength (page 17 of brief 7/20/2022).  Examiner has shown that the “multilayer diffractive layer 1907” of Mossberg has met all of applicant’s structural definitions of a “Bragg reflector”, and appellant himself discloses that “Bragg mirrors” are the optical films that perform the function of “wavelength-selective films” on specification page 11, paragraph 2.  
Appellant does not rebut examiner’s assertion that “Mossberg … is an obvious equivalent of a Bragg reflector, and therefore meets applicant’s disclosure as being capable of performing the function claimed” (page 11 of the final 2/25/2022).  Appellant only argues that layer 1907 is not a Bragg reflector.  
Appellant argues the light transmitted through the 3M film reduces the amount of light coming from the gem (page 19 of brief 7/20/2022).  Examiner notes that any filtering of light going through the gem reduces the amount of light “coming from the gem”.  Examiner notes that purpose of appellant’s “wavelength selective layer” is to “reduce the amount of light coming from the gem” by only allowing a fraction of light through, and therefore this argument is moot.  Appellant argues using the 3M film “would not reflect light in the manner of facets”.  Examiner notes that 3M states “reflective color film” and therefore would perform the function or “reflection”.  Appellant does not disclose, nor claim, that the light reflected must be in the pattern of facets; examiner further notes that faceting the “gemstone” would create light reflection in the manner of facets, and does not rely on the layer to perform this light reflection.  Examiner notes that Mossberg discloses the use of a faceted material in figure 19.  

Appellant argues placing the article of Mossberg in the setting of Murray would result in a non-functioning article (page 19 of brief 7/20/2022).  Examiner notes that the function of Mossberg is to have a decorative article 1903; Murray places the decorative article into a setting.  Whether or not the LED lights of Murray are visible through the decorative article of Mossberg does not make the decorative article of Mossberg less decorative.  

Appellant argues “Mossberg gives no actual teaching as to how a diffraction grating can be implemented in practice that is both reflective and transmissive” (page 20 of brief 7/20/2022).  Examiner notes that Mossberg states that diffraction structures perform the function claimed, in the same manner that applicant states that the structure performs the function claimed.  Examiner notes that appellant is not claiming Bragg reflectors, appellant is not the inventor of Bragg reflectors, or of the 3M material, and therefore relies on the existing knowledge for the details of how these materials work.  Mossberg discloses and/or suggests the use of Bragg reflectors, and 3M is an obvious replacement for layer 1907 of Mossberg.  

Argument 6(II)B Sosuke in view of Phillips:
Appellant’s claims 1 and 16 define the “wavelength-selective layer” must be either a coating or film, and appellant’s specification states “color can be additionally changed to advantage” (page 14, line 4) to the layer.  Sosuke discloses the use of “a light scattering plate 4 consists of an achromatic or colored transparent plastic plate”.  
Appellant argues a colored plate of Sosuke does not perform the function of reflecting a fraction of light, and transmitting a fraction of light.  Examiner notes that the fractions of light are not defined by appellant until claims 8, 9, and 10.  Therefore, in the independent claim, scattered light of any wavelength is met by the prior art.  Further, since Sosuke discloses the use of a colored scattering plate, the light is filtered by wavelength by using a particular color.  

Argument 6(III)C color changeable seating surface:
Appellant argues that none of the references disclose a “switchable display”.  Examiner notes that Sosuke and Murray disclose this display.
Appellant argues Murray does not disclose “switching in color of the lighting device 34”.  Murray discloses appellant’s specific embodiments of “light emitting diodes, liquid crystal displays, organic LED” in [0023], which are all devices which are capable of providing “switching in color” disclosed by appellant, and the claimed “arranged to absorb and/or reflect” arrangement.  Therefore, examiner contends that by disclosing the specific embodiment disclosed by appellant, Murray therefore meets the generic term claimed by appellant.  Since appellant has not further defined this “arrangement”, examiner assumes the use of an “off position” provides the “black” configuration, and “on” provides the any other color.
Appellant argues Sosuke does not disclose an illumination device; Sosuke discloses an LED [0010], which is one of appellant’s specific embodiments of the “color changeable seating surface”.  Similarly, since appellant has not further defined this “arrangement”, examiner assumes the use of an “off position” provides the “black” configuration, and “on” provides the any other color.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EMILY M MORGAN/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        
Conferees:
/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677           
                                                                                                                                                                                             /BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.